Citation Nr: 0704980
Decision Date: 02/21/07	Archive Date: 04/19/07

DOCKET NO. 03-28 932A                       DATE FEB 21 2007


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder.

2. Entitlement to an increased rating for anxiety disorder with headaches, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: AMVETS

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to September 1952.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals from a May 2001 rating decision of the VA Regional Office (RO) in Cleveland, Ohio that, among other things, denied service connection for a right shoulder disorder and increased ratings for an anxiety disorder with headaches and residuals of zygomatic fracture.

The veteran was afforded a videoconference hearing in August 2005 before the undersigned Veterans Law Judge sitting at Washington, DC. The transcript is of record. During the hearing, the appellant's representative raised the issue of a separate rating for headaches that are currently associated with the service-connected anxiety disorder. This matter is referred to the RO for appropriate consideration. The case was subsequently remanded by a decision of the Board dated in October 2005.

During the pendency of the appeal, the service-connected residuals of zygomatic fracture was increased to 40 percent disabling by rating action dated in June 2006. This is the maximum schedular rating for this service-connected disability under 38 C.F.R. § 4.150,Diagnostic Code 9905. A determination was also made that an extraschedular evaluation was not warranted. As a 40 percent evaluation is considered a full grant of the benefit sought on appeal, this matter is withdrawn from appellate consideration. See AB v. Brown, 6 Vet. App. 35 (1993).

After review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

- 2 



REMAND

Review of the record discloses that following the most recent supplemental statement of the case in June 2006, VA clinical records dated through March 2006, not previously considered, were received showing treatment for psychiatric disability. This evidence is pertinent to the claim of an increased rating for the service-connected anxiety disorder currently on appeal. The Board cannot consider this evidence in the first instance unless the veteran waives his right to initial review by the agency of original jurisdiction. See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) (2006): The veteran has not waived consideration by the agency of original jurisdiction. Therefore, due process thus requires that this case be returned to the RO for a supplemental statement of the case with respect to the issue of an increased rating for psychiatric disability.

Pursuant to the Board's October 2005 remand, the veteran was afforded a VA neurological examination of the right shoulder in December 2005. Following examination, the examiner opined that the impairment resulting from shell fragment wound residuals was moderate at worst, but was most likely mild. It was noted that no muscular weakness of any of the potentially involved muscles was appreciated, and that the veteran's symptoms were consistent with impingment with possible supraspinatus rotator cuff involvement, although this could not be completely known without magnetic resonance imaging. The examiner went on to say that the appellant's symptoms were most consistent with rotator cuff impingment rather than muscle destruction as a result of a shell fragment.

The Board finds, however, that the examiner's opinion is ambiguous and open to interpretation. In the initial assessment, it is noted that there is mild to moderate impairment [of the right shoulder] resulting from the shell fragment in service. In subsequent statements, it is indicated that the veteran has current shoulder disability that is not the result of shell fragment wound. It is shown that the specific manifestation or type of impairment resulting from the shell fragment, if any, was not delineated or made clear. In view of such, the Board finds that there is enough of a conflict or discrepancy in the evidence such that the case should be remanded for an addendum and clarifying opinion.

- 3 



Additionally, the Board also observes that veteran appears to receive continuing VA outpatient follow-up for the service-connected psychiatric disorder. In correspondence dated in June 2006, he indicated that he received treatment at the Chillicothe VA Medical Center. The record contains VA clinic notes dating through March 2006. Therefore, as VA has notice of the existence of additional VA records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following actions:

1. All VA clinical records dating from April 2006 should be retrieved and associated with the claims folder.

2. The claims folder, including a copy of this remand, should be referred to the same physician who conducted the December 2005 examination to determine the nature of any and all right shoulder disability currently indicated. The examiner should state whether or not the claims folder was reviewed.

The physician should express an opinion with rationale, as to whether it is at least as likely as not (50 percent probability or more) that any current right shoulder disorder had its onset during active service, or has been caused or made worse by the service-connected right shoulder shell fragment wound residuals. Any and all impairment related to right shoulder shell fragments should be delineated.

If the physician who conducted the December 2005 examination is unavailable, another physician should

- 4 

review the claims folder, including a copy of this remand, and provide the requested opinions.

3. After undertaking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal. If any benefit is not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2006).

- 5 



